DETAILED ACTION

This Office Action is in response to the Amendment filed 12/9/2021.  Claims 1-18 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.
Independent claims 1, 7, and 13 have been amended to add limitations indicating that the first UE is “associated with a first base station” and the second UE is “associated with a second base station”.  Applicant argues that Lee et al. discloses mobile stations communicating via direct links within a single cell, and both mobile stations engaging in the direct link are associated with the same base station.  The Examiner agrees with this description of the teachings of Lee et al.  Applicant also argues that previously cited Schubert et al. is similarly deficient.  However, the Examiner respectfully disagrees with this interpretation of the teachings of Schubert et al.  Specifically, Schubert et al. discloses an embodiment wherein UEs of a cluster may 
Regarding claims 4-5, 10-11, and 16-17, Applicant argues that Schubert et al. does not teach or suggest performing a beam search procedure nor do they teach or suggest transmitting a beam search report to the first base station, as claimed.  Specifically, Applicant argues that Schubert simply describes measurements of existing communication beams and transmission of such measurements in an interference matrix, and as such, there is no beam search procedure.  The Examiner respectfully disagrees.  First, it is noted that the claimed “beam search procedure” has no limitations regarding when it is performed, i.e. before or after establishment of communications.  Thus, it is still believed that the measurement of established beams and adjustment of beams based on the measurement, as taught by Schubert et al. (See page 2 paragraphs 39-42 for reference to measuring beams, reporting measurements to a base station, and adjusting beam configuration based on the measurements).  Thus this .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Schubert et al. (U.S. Publication US 2020/0314828 A1).
With respect to claims 1, 7, and 13, Lee et al. discloses a first User Equipment associated with a first base station and comprising a receiver, a processor, and a transmitter, which are means for a method of operating the first UE (See the abstract, page 6 paragraphs 78-79, and Figure 6 of Lee et al. for reference to a mobile station, which is a first UE, associated with a base station and comprising a receiving module, a transmitting module, and a processor adapted to perform a method of direct communication in a wireless communication system).  Lee et al. also discloses receiving a Sounding Reference Signal (SRS) from a second UE; and measuring a signal quality of the SRS (See page 5 paragraphs 73-74 of Lee et al. for reference to the mobile station receiving, detecting, and measuring channel quality of a sounding signal, i.e. a SRS, transmitted by a neighbor mobile station, i.e. a second UE, to a base station).  Lee et al. further discloses determining whether the second UE is a candidate for a direct link based on the signal quality measurement; and transmitting a request to the first base station to establish a direct link with the second UE (See page 3 paragraph 42 and page 5 paragraphs 74-76 of Lee et al. for reference to the mobile station determining if a quality of the measured signal from the neighbor mobile station is equal to or higher than a specific level, i.e. determining whether or not the neighbor mobile station is a candidate for a direct link, and for reference to the mobile station requesting to the base station to perform direct communication with the neighbor mobile station).  Although Lee et al. does disclose a first UE, i.e. a first mobile station, being associated with a first base station, Lee et al. does not specifically disclose the second UE being associated with a second base station.  However, Schubert et al., in the field of communications, (See page 2 paragraph 32 and Figure 1 of Schubert et al. for reference to cluster 6 comprising UE 4, i.e. a first UE, that may communicate directly with UE 5, i.e. a second UE, wherein UE 4 is associated with base station 1, i.e. a first base station, and UE 5 is associated with base station 2, i.e. a second base station).  These embodiments taught by Schubert et al. have the advantage of allowing for direct communication between UEs associated with different base stations.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Schubert et al., to combine a configuration comprising UEs associated with different base stations, as suggested by Schubert et al., with the system and method of Lee et al., with the motivation being to allow for direct communication between UEs associated with different base station.

Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Schubert et al., and in further view of Ma et al. (U.S. Publication US 2014/0169310 A1).
With respect to claims 2, 8, and 14, although Lee et al. does disclose the mobile station attempting to obtain information on mobile stations possible to become neighbor mobile station, i.e. information for identifying a mobile station ID (See pages 4-5 paragraphs 63-65 of Lee et al.), Lee et al. does not specifically disclose determining (See page 5 paragraph 69 of Ma et al.).  Determining identity information of another UE from a detected SRS signal has the advantage of allowing a UE to detect IDs of other UEs via the same signals, i.e. SRSs, measured to determine channel quality between the UEs, such that further signals do not needed to be detected in order to determine the IDs.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Ma et al., to combine determining identity information of another UE from a detected SRS signal, as suggested by Ma et al., with the system and method of Lee et al., with the motivation being to allow a UE to detect IDs of other UEs via the same signals, i.e. SRSs, measured to determine channel quality between the UEs
With respect to claims 3, 9, and 15, Lee et al. does not specifically disclose receiving a joint schedule for a beam search from the first base station.
With respect to claims 4, 10, and 16, Lee et al. does not specifically disclose performing a beam search procedure.
With respect to claims 5, 11, and 17, Lee et al. does not specifically disclose transmitting a beam search report to the first base station.
With respect to claims 6, 12, and 18, Lee et al. does not specifically disclose receiving information about a direct link beam pair for establishing a direct link with the second UE.
With respect to claims 3-6, 9-12, and 15-18, Schubert et al., in the field of communications, discloses a base station providing to UEs information on beam indexes used with beam specific reference signals used by the UEs to measure different beams belonging to other UEs, i.e. a joint schedule for a beam search, where the UEs measure the beams, i.e. perform a beam search procedure, report the measurements to the base station as sidelink interference matrix measurements, and receive, based on the report, a new beamforming configuration, i.e. precoders, used for direct communication between the UEs including, which is information about a direct link beam pair for establishing a direct link between the UEs (See page 2 paragraphs 33-43, page 3 paragraphs 47-51, and Figures 2 and 4-5 of Schubert et al.).  Transmitting a beam search report based on measurements obtained during a joint beam search procedure and receiving information about direct link beams used to transmit between UEs has the advantage of allowing interference between multiple direct links used by multiple UE pairs to be detected and mitigated.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Schubert et al., to combine transmitting a beam search report based on measurements obtained during a joint beam search procedure and receiving information about direct link beams used to transmit between UEs, as suggested by Schubert et al., with the system and method of Lee et al., with the motivation being to allow interference between multiple direct links used by multiple UE pairs to be detected and mitigated.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461